Citation Nr: 1404272	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  08-02 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for right knee patellofemoral syndrome, status post meniscectomy with degenerative joint disease.

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).

3.  Entitlement to service connection for pes planus.

4.  Entitlement to service connection for right thigh muscle atrophy.

5.  Entitlement to service connection for a psychiatric disorder, to include substance abuse.

6.  Whether new and material evidence has been received to reopen a claim for service connection for a left leg disorder, to include revision on the basis of clear and unmistakable error (CUE).

7.  Whether new and material evidence has been received to reopen a claim for service connection for a low back disorder, to include revision on the basis of CUE.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1981 to September 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision on behalf of the Pittsburgh, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).  In March 2010, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The issues on appeal were adequately explained to him and the submission of evidence which he may have overlooked and which would be advantageous to his position was suggested.  See 38 C.F.R. § 3.103(c) (2013).  The Board remanded the issues on appeal for additional development in October 2010.

The Board notes the United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that a claim for a TDIU is generally a rating theory and "not a separate claim for benefits."  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Court has also held that entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b)(1) and a TDIU extraschedular rating under 38 C.F.R. § 4.16(b), although similar are based on different factors.  See Kellar v. Brown, 6 Vet. App. 157 (1994).  Extraschedular consideration under 38 C.F.R. § 3.321(b)(1), however, is to be solely a disability-by-disability basis rather than on the combined effect of a veteran's service-connected disabilities.  See Johnson v. Shinseki, 26 Vet. App. 237, 245 (2013) (en banc).  The issue of entitlement to a TDIU in this case is most appropriately addressed as a separate issue on appeal.

The Board also notes that in an October 2013 brief in support of the appeal the Veteran's service representative, in essence, raised the issues of entitlement to service connection for pes planus and right thigh muscle atrophy, entitlement to secondary service connection for a psychiatric disorder, including substance abuse, and requested that service connection claims for low back and left leg disorders be reopened or revised based upon clear and unmistakable error.  These claims are found to be inextricably intertwined with the TDIU issue on appeal and must be addressed by the agency of original jurisdiction prior to appellate review of the TDIU issue.  They are addressed in the REMAND below.

The issues of entitlement to a TDIU, entitlement to service connection for pes planus, right thigh muscle atrophy and a psychiatric disorder, to include substance abuse, and whether new and material evidence has been received to reopen claims for service connection for left leg and low back disorders, to include revision on the basis of CUE, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if additional action is required on his part.



FINDINGS OF FACT

1.  The Veteran's service-connected right knee patellofemoral syndrome, status post meniscectomy with degenerative joint disease, is more appropriately rated as separate right knee patellofemoral syndrome, status post meniscectomy, and right knee degenerative joint disease disabilities.

2.  The right knee patellofemoral syndrome, status post meniscectomy, disability is manifested by no more than a slight knee impairment with complaints of occasional instability.

3.  The right knee degenerative joint disease disability is manifested by no more than arthritis shown by X-ray examination and noncompensable limitation of flexion with only one finding of extension limited to 10 degrees in October 2006.


CONCLUSION OF LAW

The criteria for a combined rating in excess of 20 percent for right knee patellofemoral syndrome, status post meniscectomy, and right knee degenerative joint disease have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.25, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his claims by correspondence dated in June 2006, August 2008, and May 2012.

The notice requirements pertinent to the issue addressed in this decision have been met and all identified and authorized records relevant to the matter have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, private treatment records, Social Security Administration records, and the Veteran's statements and testimony in support of his claim.  The development requested on remand in October 2010 has been substantially completed.  There is no evidence of any additional existing pertinent records.  The Board finds that further attempts to obtain additional evidence would be futile.  

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion as to the issue addressed in this decision has been met.  38 C.F.R. § 3.159(c)(4) (2013).  Although the February 2012 VA examination report includes some apparent inconsistencies, overall the available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate the claim would not cause any prejudice to the appellant. 

Increased Rating Claim
Pertinent Laws and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  This Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  For the application of this schedule, accurate and fully descriptive medical examinations are required, with emphasis upon the limitation of activity imposed by the disabling condition.  Over a period of many years, a veteran's disability claim may require reratings in accordance with changes in laws, medical knowledge and his or her physical or mental condition.  It is thus essential, both in the examination and in the evaluation of disability, that each disability be viewed in relation to its history.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).

Separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the pendency of the appeal, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2013).  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2013).



5003
Arthritis, degenerative (hypertrophic or osteoarthritis):

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200 etc.).  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 pct is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, rate as below:

With X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations
20


With X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray findings, above, will not be combined with ratings based on limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray findings, above, will not be utilized in rating conditions listed under diagnostic code 5013 to 5024, inclusive.
5010
 Arthritis, due to trauma, substantiated by X-ray findings:

Rate as limitation of motion of affected part, as arthritis, degenerative.
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2013).

5257
Knee, other impairment of:

Recurrent subluxation or lateral instability:

Severe
30

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2013).

5260
Leg, limitation of flexion of:

Flexion limited to 15°
30

Flexion limited to 30°
20

Flexion limited to 45°
10

Flexion limited to 60°
0
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2013).

5261
Leg, limitation of extension of:

Extension limited to 45°
50

Extension limited to 30°
40

Extension limited to 20°
30

Extension limited to 15°
20

Extension limited to 10°
10

Extension limited to 5°
0
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2013).

The Rating Schedule also provides some guidance by defining full range of motion of the knee as flexion and extension from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II (2013).

A finding of dysfunction due to musculoskeletal pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40 (2013).  The factors of disability reside in reductions of their normal excursion of movements in different planes and ratings should consider (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.), (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.), (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.), (d) excess fatigability, (e) incoordination or impaired ability to execute skilled movements smoothly, and (f) pain on movement, swelling, deformity or atrophy of disuse and instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing.  38 C.F.R. § 4.45 (2013).

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59 (2013).

Functional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded.  Schafrath v. Derwinski, 1 Vet. App. 589 (1993).  Pain itself does not rise to the level of functional loss as contemplated by VA regulations, but pain may result in functional loss if it limits the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).

VA's General Counsel has held that a claimant who has arthritis and instability of the knee may be rated separately under DCs 5003 and DC 5257, respectively.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (Jul. 1, 1997; revised Jul. 24, 1997).  The General Counsel clarified that for a knee disability rated under DC 5257 to warrant a separate rating for arthritis based on X-ray findings and limitation of motion, limitation of motion under DC 5260 or DC 5261 need not be compensable, but must at least meet the criteria for a 0-percent rating.  Separate ratings may also be assigned for limitation of extension and flexion of the same knee.  See VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).  Specifically, where a Veteran has both a compensable level of limitation of flexion and a compensable level of limitation of extension of the same knee, the limitations must be rated separately to adequately compensate him for functional loss associated with injury to his leg and knee.

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that whether lay evidence is competent and sufficient in a particular case is an issue of fact and that lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

The Federal Circuit has also recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Court has also held that VA is free to favor one medical opinion over another provided it offers an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 (1995).  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2013).

Factual Background

The pertinent evidence of record includes service treatment records dated in October 1981, which+ noted the Veteran twisted his right knee playing basketball.  An examination revealed mild effusion and tenderness over the medial collateral ligament.  The diagnosis was sprained knee with effusion.  A May 1982 report noted the Veteran reported trauma to the right knee playing basketball the previous evening.  A diagnosis of patellofemoral syndrome was provided.  X-rays of the bones, joints, and soft tissues were normal.  

VA treatment records dated in October 1995 show the Veteran underwent meniscectomy for a right medial meniscus tear.  VA examination in June 1996 included diagnoses of right patellofemoral syndrome and status post reconstructive surgery to the right knee.  X-ray studies revealed mild degenerative joint disease.

Private medical records include an August 2001 magnetic resonance imaging (MRI) study with diagnoses of severe tri-compartment osteoarthritis of the right knee, Grade III chondromalacia of the lateral trochlear facet with endosteal marrow reabsorption, and status post partial medial meniscectomy with fraying of the residual central edge of the body of the medial meniscus.  

On VA examination in May 2004 the Veteran complained of significant right knee pain and reported giving way of the knee.  The examiner noted moderate right knee effusion, significant medial joint line tenderness, anteriorly and posteriorly, and mild lateral joint line tenderness, anteriorly and posteriorly.  The knee was stable to varus, valgus, anterior, and posterior stressors.  There was a slightly limited patellar glide with guarding.  Range of motion was from five degrees to 110 degrees with no anterior patellofemoral crepitus.  X-ray studies revealed significant joint space narrowing and osteophytes off of the patella consistent with moderate to severe tricompartmental osteoarthritis.  

VA treatment records dated in January 2006 noted the Veteran had right knee degenerative joint disease that was of moderate severity.  The examiner also noted he had inquired about total knee arthroplasty and that viscous supplementation with injections every week for three weeks would be a good conservative measure to try first.  

In correspondence dated in March 2006 the Veteran requested an increased rating for his right knee disability.  He also asserted that he was unable to continue working in construction.  He stated he had constant knee pain and had to have a shot in the knee every week.  

VA examination in October 2006 noted the Veteran complained his right knee was giving out and that VA would not pay for a total knee replacement because of his young age.  He reported pain estimated as six to seven on a ten point scale and chronic swelling.  Tramadol and Percocet three times per day generally only brought his pain down to level five.  He wore an unloader brace and reported he had been able to catch himself from falls.  He stated he was able to walk the length of a football field, but that it caused increased pain at the eight to nine level.  He had changed jobs and was currently in a VA vocational rehabilitation program attending school for radiology.  He reported he occasionally went swimming or fishing, but that he had given up jogging, basketball, tennis, and football upon the advice of his orthopedic surgeons.  He stated he avoided stairs and that his spouse did most of the driving.  He also stated he was able to stand for 10 to 15 minutes before he must sit and denied any flares that had immobilized or incapacitated him.  

The examiner noted the right knee joint was cool to the touch with no erythema or increased temperature.  The bony prominences were slightly obliterated, but the knee was not swollen as much as there appeared to be bony overgrowth.  There was exquisite tenderness on the lateral and medial side to palpation.  Gait was with a slight limp on the right.  He wore an unloader brace.  He was unable to tandem walk, but was able to balance on his toes and heels.  Flexion was restricted to 90 degrees with pain on efforts to push past that point.  Extension was to minus 10 degrees.  There was crepitus through flexion and extension.  Balloon, anterior/posterior drawer, and McMurray's tests were negative.  Repetitive motion caused pain, weakness, fatigue, lack of endurance, and lack of coordination, but no further decrease in degrees of range of motion.  There was obvious atrophy in the quadriceps muscles and decreased, 2/10, muscle strength.  MRI studies revealed tricompartment arthritis, Grade III chondromalacia of the lateral trochlear facet with endosteal marrow reabsorption, status post partial medial meniscectomy with fraying of the residual central edge of the body of the meniscus, complex degenerative tearing of the central edge of the body of the meniscus, moderate volume of sub supra patellar joint effusion, osteoarthritic spur formation with anterior cruciate ligament (ACL) impingement, and ligament spur formation.  The examiner's diagnosis was severe tricompartmental arthritis with effusion, meniscal tear, and ACL impingement.

On VA examination in March 2008 the Veteran complained of chronic right knee pain that had been constant since a fall the previous week.  He was taking Roxicodone and Flexeril.  He estimated his pain as 10.5 on a ten point scale and stated his pain was usually at the seven to eight level.  He stated that rainy and cold weather precipitated his pain and that currently his knee hurt with bending.  He reported he normally used an unloader brace, but he was using a knee immobilizer because of his recent injury.  He had been unable to drive because of the immobilizer and was studying radiology technology full time.  He was independent to other activities of daily living.  The examiner noted there was mild right quadriceps atrophy with crepitus on range of motion which was quite limited.  There was no effusion and no specific trigger points.  Flexion was to 80 degrees and extension was to minus 5 degrees.  Additional passive range of motion caused pain.  There was a pain flare on repetitive motion testing at 75 degrees of flexion.  Lachman's and McMurray's testing was negative and the joint was felt overall to be stable.  The major functional impairment was chronic right knee pain and decreased endurance.  The diagnosis was right knee tri-compartment degenerative joint disease with meniscus fray and tear.  

At his personal hearing in March 2010 the Veteran testified that he had experienced knee problems that had affected his ability to work.  He stated he had worked for his uncle who had been flexible with his ability to work until moving from Georgia in 1999.  He reported he had then worked as a crane operator until he had an accident and could not continue in that job due to the steps.  He stated he had been told he was too young for a total knee replacement.  He was currently in a VA vocational rehabilitation program training to become a medical assistant.  

VA vocational rehabilitation correspondence dated in September 2010 noted the Veteran's program had been interrupted because he had not completed the required psychological testing.  The Veteran was scheduled for subsequent appointments to discuss his program, but there is no indication his vocational rehabilitation program was completed.  

VA treatment records dated in January 2011 show X-ray studies revealed moderate degenerative changes and joint space loss in the medial compartment of the right knee joint, mild loss of joint space and degenerative changes in the lateral compartment of the right knee joint, bone spur formation and osteophytes posterior to the femorotibial articulation in the right knee joint, and degenerative changes in the patellofemoral space with osteophytes at the margins of the articular surface.  A May 2011 study revealed tricompartmental osteoarthritic changes without significant change and moderate arthritic changes in the medial compartment with mild changes in the lateral and patellofemoral compartments.  There was no evidence of acute fracture, dislocation, abnormal alignment, joint effusion, definite joint effusion, or soft tissue abnormalities.

A November 2011 VA orthopedic surgery consult report noted the Veteran complained of right knee pain with some night pain, problems with stairs, and problems with uneven ground.  He stated he occasionally used a cane.  He was able to walk a quarter of a mile comfortably.  The examiner noted knee motion was from 5 degrees to 125 degrees with mild effusion.  There was medial joint line tenderness.  It was noted that X-ray studies in May 2011 showed some medial compartment and patellofemoral disease.  The examiner's assessment was right knee degenerative joint disease.  It was also noted that the Veteran wanted to talk about total knee arthroplasty, but that it was an elective surgery and would not really be entertained given his recent resection of a pelvic spindle cell tumor and a procedure for rectal carcinoid and the possible recurrence of his cancer. 

VA examination in February 2012 included a diagnosis of right knee degenerative arthritis.  It was noted the Veteran complained of constant achy right knee pain with occasional sharp pain.  His pain was estimated as seven on a ten point scale.  The examiner noted he had been discharged from the pain clinic since September 2011 due to marijuana use and that he was not currently taking any pain medications.  Range of motion studies revealed flexion to 130 degrees with no objective evidence of painful motion.  Extension was to 0 degrees with no objective evidence of painful motion.  After repetitive-use testing with three repetitions flexion was to 130 degrees and extension was to 0 degrees.  There was less movement than normal to the right knee and tenderness or pain to palpation for joint line or soft tissues.  Muscle strength was 5/5 on flexion and extension.  Joint stability testing revealed normal Lachman's, posterior drawer, and medial-lateral instability tests.  There was no evidence or history of recurrent patellar subluxation/dislocation.  It was noted he used a knee brace constantly and a cane regularly.  The examiner checked a box on the examination report indicating the Veteran had not undergone a meniscectomy, but also noted that he had undergone arthroscopic surgery with residual pain.  

The examiner noted that VA treatment records showed the Veteran had minimal osteoarthritis of the right knee until 2006 when he began to show worsening of his degenerative arthritis.  He was involved in work therapy with computers, but was unable to complete the program due to cancer treatment.  A December 2006 MRI study showed osteoarthritis, meniscal tearing, and degeneration and a March 2008 MRI showed significant osteoarthritis with meniscal tearing.  The examiner found that work therapy documentation indicated the Veteran was able to sit and work a computer and to evaluate and teach other veterans in the use of a computer and that he was able to continue this type of sedentary activity.  He was not able to perform physically, such as lifting, climbing, or prolonged walking.  

Analysis

As an initial matter, the Board notes that the record shows a 10 percent rating was assigned under the provisions of DC 5257 as analogous rating criteria (DC 5299-5257) effective from April 25, 1995, and that a 20 percent rating was assigned under these criteria effective from April 7, 2004.  The Court has held that a rating under a specific diagnostic code in effect for 20 years or more is protected and that a change to a diagnostic code was, in essence, a reduction of that disability rating.  See Murray v. Shinseki, 24 Vet. App. 420, 426 (2011).  As the rating at issue has not been in effect for 20 years or more it is not protected.  See 38 C.F.R. § 3.951(b) (2013).  

Based upon the evidence of record, the Board finds the Veteran's service-connected right knee patellofemoral syndrome, status post meniscectomy with degenerative joint disease, is more appropriately rated as separate disabilities assigned a 10 percent rating under DC 5257 (right knee patellofemoral syndrome, status post meniscectomy) and a 10 percent rating under DC 5010 (right knee degenerative joint disease).  The symptoms and disability manifestations under the rating criteria for these diagnostic codes do not overlap.  Significantly, ratings under DC 5010 are based upon evidence of arthritis and limitation of motion and ratings under DC 5257 are based upon findings of lateral instability and/or recurrent subluxation.  A revised, combined 20 percent rating will not result in a reduction in monthly compensation and the Veteran is not prejudiced by this correction.

The Veteran's right knee patellofemoral syndrome, status post meniscectomy, disability is manifested by no more than a slight knee impairment with complaints of occasional instability.  The evidence of record shows that upon VA examination in May 2004 the Veteran reported giving way of the knee.  The examiner noted there was moderate right knee effusion, significant medial joint line tenderness, and mild lateral joint line tenderness.  The knee, however, was stable to varus, valgus, anterior, and posterior stressors.  In October 2006, the Veteran complained of right knee giving out and reported he wore an unloader brace.  The examiner noted balloon, anterior/posterior drawer, and McMurray's tests were negative.  MRI studies revealed fraying of the residual central edge of the body of the meniscus, complex degenerative tearing of the central edge of the body of the meniscus, ACL impingement, and ligament spur formation.  The examiner's diagnosis included meniscal tear and ACL impingement.  VA examination in March 2008 revealed Lachman's and McMurray's testing was negative.  The examiner stated the joint was felt overall to be stable.  The diagnosis included meniscus fray and tear.  A February 2012 VA examination revealed normal joint stability testing with no evidence or history of recurrent patellar subluxation/dislocation.  Therefore, the Board finds the right knee impairment is no more than slight and a schedular rating higher than 10 percent rating under the provisions of DC 5257 is not warranted.

The Board also finds that the Veteran's right knee degenerative joint disease disability is manifested by no more than arthritis shown by X-ray examination and noncompensable limitation of flexion with only one finding of extension limited to 10 degrees in October 2006.  Although lay evidence may establish observable symptomatology, the Court has held that pain itself does not rise to the level of functional loss without evidence that it limits the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance.  See Mitchell, 25 Vet. App. 32.  The evidence in this case shows that on VA examination in May 2004 the Veteran complained of significant right knee pain and that range of motion studies revealed extension to 5 degrees and flexion to 110 degrees.  X-ray studies at that time revealed moderate to severe tricompartmental osteoarthritis.  In October 2006, flexion was restricted to 90 degrees with pain on efforts to push past that point and extension was limited to minus 10 degrees.  On VA examination in March 2008 flexion was limited to 75 degrees on repetitive motion testing and extension was limited to minus 5 degrees.  A November 2011 VA treatment report noted knee motion was from 5 degrees to 125 degrees and VA examination in February 2012 revealed flexion to 130 degrees and extension to 0 degrees with no objective evidence of painful motion.  A review of the record reveals no evidence of flexion limited to 45 degrees or less or extension limited to 15 degrees or more, including as a result of pain and functional loss.  Therefore, a schedular rating higher than 10 percent under the provisions of DC 5010, or alternatively DC 5260 or DC 6261, is not warranted.

The Court in Thun v. Peake, 22 Vet. App. 111 (2008), has established a three-step inquiry for determining whether a veteran is entitled to extraschedular rating consideration.  First, determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors, such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.

The Board further finds that there is no evidence of any unusual or exceptional circumstances that would take this case outside the norm so as to warrant an extraschedular rating.  Extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is determined on a disability-by-disability basis rather than on the combined effect of a veteran's service-connected disabilities.  See Johnson v. Shinseki, 26 Vet. App. 237, 245 (2013) (en banc).  The Veteran's service-connected right knee patellofemoral syndrome, status post meniscectomy, and right knee degenerative joint disease disabilities are found to be adequately rated under the available schedular criteria and the objective findings of impairment are well documented.  Higher ratings are provided for greater degrees of impairment, which are not shown here.

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence in this case is against the claim.


ORDER

Entitlement to a combined rating in excess of 20 percent, with separate 10 percent ratings for right knee patellofemoral syndrome, status post meniscectomy, and right knee degenerative joint disease, is denied.


REMAND

Although the TDIU issue in this case has been previously remanded for additional development, in light of the receipt of inextricably intertwined claims further development is required.  

The Veteran's service representative has raised the issues of entitlement to service connection for pes planus and right thigh muscle atrophy, entitlement to secondary service connection for a psychiatric disorder, including substance abuse, and requested that service connection claims for low back and left leg disorders be reopened or revised based upon clear and unmistakable error.  These claims are inextricably intertwined with the TDIU issue on appeal and must be addressed prior to appellate review.  Appellate review of the TDIU issue must be deferred pending development and adjudication of these issues.

Accordingly, the case is REMANDED for the following action:

1.  Develop and adjudicate the issues of entitlement to service connection for pes planus and right thigh muscle atrophy, entitlement to secondary service connection for a psychiatric disorder, including substance abuse, and whether service connection claims for low back and left leg disorders may be reopened or may be revised based upon clear and unmistakable error.  The Veteran and his service representative should be notified of any determination adverse to the claims and advised of the procedural and appellate rights.  All efforts to develop and adjudicate the claims must be documented in the claims file.  

2.  Request that the Veteran provide the names, addresses, and approximate dates of treatment of all medical care providers, VA and non-VA, who provided any treatment pertinent to the TDIU issue on appeal.  After the Veteran has signed the appropriate releases, any indicated records should be obtained and associated with the claims folder.  Appropriate efforts must be taken to obtain all pertinent VA treatment records, unless further efforts would be futile.  All attempts to procure records should be documented in the file.  

If any records identified by the Veteran cannot be obtained he should be provided a notice to (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) explain that he is ultimately responsible for providing the evidence.

3.  After completion of the above and any additional development deemed necessary, the TDIU issue on appeal should be reviewed with consideration of all the evidence of record.  If the TDIU benefit remains denied, the Veteran and his service representative should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review of all issues for which an appeal has been perfected, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


